Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered October 3, 2008, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 3V2 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence against defendant included testimony that he was arrested immediately after the sale, with prerecorded buy money on his person. Concur— Tom, J.P., Saxe, DeGrasse, Freedman and Abdus-Salaam, JJ.